Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


          This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a timing control unit configured to”, “unit configured to” in claims 1, 9, 10, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 – 5, 11 – 12, 15 – 18 are rejected under 35 U.S.C. 103 as being un-patentable over SUGIMURA et al., hereinafter SUGIMURA (US 20180020207 A1) in view of FUCHIKAMI et al., hereinafter FUCHIKAMI (US 20150348313 A1).

              Regarding claim 1, SUGIMURA discloses “A projection system comprising: 
                a plurality of projection devices configured to perform position measurement and projection on a target object,
                 {Fig 1-5, Fig 2 (illustrates imaging device2a includes first imager 15, first projector 18. Imaging device 2b includes second imager 34 and second projector 35 as disclosed in [0048-50, 53]), Fig 5 flow chart shows the sequence}                          

               wherein each of the projection devices comprises:
invisible light (infrared light) projection unit configured to project invisible measurement light onto the target object;   {in addition to [0048-50, 53]) noted above, is met by [0087]. Please note, infrared light = IR = invisible light that is used for measurement purpose). [0069] timing information is communicated between the first imaging device /projector 2a and the second imaging device /projector 2b via the encoded projected pattern and decoding it. Additionally [0096] discloses direct communication of timing between the first projector 18 and the second imager 34}

             a light receiving unit [0087] configured to receive reflection light of the measurement light, the reflection light being reflected from the target object;
       {[0087] The second imager 34 images the object OB onto which the reference pattern is projected by the first projector 18 (invisible/infrared pattern or a visible light pattern)},

               a computing unit configured to calculate position information of the target object on the basis of the reflection light of the measurement light; and 
   {[0061] calculate the position information of the object based on the captured reflection}

                   a visible light projection unit [0048-49] configured to project a visible light video content on the basis of the position information of the target object, and 



             {[0086]  disclose the imager 34 capturing the reflection of the projected pattern (projected measurement light) in either infrared (invisible light) or in visible light projection, from projectors 18 and  [0087] disclose the imager 34 capturing the reflection of the projected pattern (projected measurement light) in either infrared (invisible light) or in visible light projection, from projector 35.
               It is interpreted that these two paragraphs indicate the imager 34 is capturing the projection from these two different projectors at different times by default (normal condition), because the opposite as simultaneous projection or multi-casting by different projectors requires special timing communication that is absent in here.

                     SUGIMURA as discloses in [0048 – 49] that “the first projector 18 is capable of projecting a visible light image and an infrared light image”, it also discloses “For example, the first optical engine 23a has a digital micro mirror device (for example, a DMD) and a reflective mirror or a lens to be capable of generating the pattern. Although, DMD are typically used for both image and video projection, but because “to project a visible light video content on an object” is not explicitly taught by SUGIMURA; the examiner combines FUCHIKAMI in the same field of endeavor to teach “to project a visible light video content on an object”.
                 In the analogous field of "projection mapping" is met as cited in FUCHIKAMI [0006] "One non-limiting and exemplary embodiment provides a projection system which enables high-accuracy matching of video content to a structure that is a further detailed in [0036-37] for mapping the coordinate system of video projection and image capture.
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUGIMURA as taught in FUCHIKAMI to provide “to project a visible light video content on an object”, for the purpose as FUCHIKAMI [0004, 6] teaches to improve the projection mapping for projecting video content onto objects, for example, structures such as buildings.


              Regarding claim 2, SUGIMURA further discloses “The projection system according to claim 1, wherein the invisible light projection unit of the second projection device projects the measurement light while the computing unit of the first projection device performs a computation relating to the position information” as met by [0086, 87, 90, 92].

              Regarding claim 3, SUGIMURA further discloses “The projection system according to claim 1, wherein the computing unit of the second projection device performs a computation relating to the position information and calculates a shape and a position of the target object while the first projection device projects the video content” as met by [0086, 87, 90, 92].


              Regarding claim 4, SUGIMURA further discloses “The projection system according to claim 1, wherein the invisible light projection unit of the first projection device projects the measurement light while the first projection device projects the video content” as met by [0049].

              Regarding claim 5, SUGIMURA further discloses “The projection system according to claim 1, wherein the invisible light projection unit of the second projection device projects the measurement light while information relating to the reflection light received by the light receiving unit is transferred to the computing unit” as met by [0086-87, 90].


              Regarding claim 11, SUGIMURA further discloses “The projection system according to claim 1, wherein the second projection device receives a timing signal from the first projection device and projects the measurement light at a prescribed timing that is in accordance with the received timing signal” as met by [0096].


              Regarding claim 12, SUGIMURA further discloses “The projection system according to claim 11, wherein the second projection device comprises an optical sensor configured to detect invisible light, and receives the invisible measurement light projected by the first projection device by the optical sensor as the timing signal” as met by [0050] "When the first projector 18 projects the infrared light pattern, the first imager infrared light pattern is projected by the image sensor 20b (first optical sensor 20a, second optical sensor 20b), and              [0069]  as cited "For example, the reference pattern can be used as information (a signal) indicating the operation timing of the first imaging device 2a. For example, the pattern setter 17 can set a pattern that encodes information (for example, time synchronization information) indicating timing at which the first imaging device 2a executes certain processing as a part of the reference pattern. The second imaging device 2b detects and decodes this pattern to acquire the information indicating the timing".

           Regarding claim 15, this claim implements the device limitations that already noted in the system claim 1, and is rejected under the same rationale.

             Regarding claims 16 - 17, these claims implements the device limitations with respect to “receive” and “transmit” between two devices for which the communication between two devices was already noted in the system claim11,  and are rejected under the same rationale.

                Regarding claim 18, this claim implements the method that details the process of the apparatus in claim 1 and is rejected under the same rationale.



3.	Claims 6 – 10, 13  are rejected under 35 U.S.C. 103 as being un-patentable over SUGIMURA et al., hereinafter SUGIMURA (US 20180020207 A1) in view of FUCHIKAMI et al., hereinafter FUCHIKAMI (US 20150348313 A1) and in view of Sekiguchi et al., hereinafter Sekiguchi (US 20160330385 A1).

              Regarding claim 6, SUGIMURA / FUCHIKAMI disclosed claim 1, for the limitations “the invisible measurement light is projected as infrared pattern used for measurement of the object shape and distance by multiple projectors, but is silent for “The projection system according to claim 1, wherein in each of the projection devices, a time period for which the invisible measurement light is projected is shorter than a time period for which information relating to the reflection light received by the light receiving unit is transferred to the computing unit”, but 
                Sekiguchi in a similar field of endeavor teaches this limitation as cited, 
Fig 1, Fig 8, and [0082] The projecting portion 91 {first projecting device} radiates the infrared light with the wavelength IR1 on an object, and an image signal obtained, in a manner such that light reflected by the object is captured, is assigned to an R signal. The projecting portion 93 radiates the infrared light with the wavelength IR2 on the object, and an image signal obtained, in a manner such that light reflected by the object is captured, is assigned to a G signal. The projecting portion 92 radiates the infrared light with the wavelength IR3 on the object, and an image signal obtained, in a manner such that light reflected by the object is captured, is assigned to a B signal. 
                  
As illustrated in Fig 8, each of the projector portions 91, 92, 93 which project IR1, IR2 and IR3 in different Infrared (invisible) light range have a timing smaller than a time period for one frame of a video, each is reflected from an object as assigned to one of R, G, or B colors; since all three colors are evaluated for each frame of video. Thus as shown in Fig 8, each time period of IR1, IR2 or IR3 is shorter than the time period of a frame of video, that is READS on the limitation, "shorter than a time period for which information relating to the reflection light received by the light receiving unit is transferred to the computing unit".      
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUGIMURA as taught in Sekiguchi to provide “The projection system according to claim 1, wherein in each of the projection devices, a time period for which the invisible measurement light is projected is shorter than a time period for which information relating to the reflection light received by the light receiving unit is transferred to the computing unit”, for the purpose as Sekiguchi [0011] teaches for synchronizing timings of selectively projecting infrared light from each infrared projector of the respective imaging devices; and imaging an object in a state where the imaging devices each selectively project the infrared light.

              Regarding claim 7, SUGIMURA / FUCHIKAMI / Sekiguchi disclosed claim 6, and Sekiguchi further discloses “The projection system according to claim 6, wherein the time period for which the invisible measurement light is projected is set according to at least one of the number of projection devices in the projection system, Sekiguchi [0082] fig 1, 8, and as explained in claim 6, projector portions 91, 92, 93 which project IR1, IR2 and IR3, READ on three projection devices "wherein the time period for  which the invisible measurement light (infrared light)  is projected is set according to at least one of the number of projection devices" as shown in Fig 8, a time period of one frame of video is based on the time period for which the three Infrared lights of different wavelengths IR1, IR2, and IR3 are projected and imaged.   Furthermore, the motivation for the combination of Sekiguchi was already noted in claim 6.
                 Regarding claim 8, SUGIMURA / FUCHIKAMI / Sekiguchi disclosed claim 7, and Sekiguchi further discloses “The projection system according to claim 7, wherein in each of the projection devices, a drive power of a light source of the invisible light projection unit is adjusted according to the set time period for which the invisible measurement light is projected”, 
                     Sekiguchi [0078] The infrared projector 9 includes projecting portions 91, 92, and 93 for projecting infrared light with wavelengths IR1, IR2, and IR3, respectively. In the case of the intermediate mode or the night-vision mode, a projection controller 71 {that is, the controller of the drive power of a light source of the invisible = infrared = IR light} in the controller 7 controls the projecting portions 91, 92, and 93 so as to selectively project the infrared light with the respective wavelengths IR1, IR2, and IR3 in a time division manner. {selective projection control in time division manner READS on the limitation "adjusting to the set time period for which the IR (invisible light} Furthermore, the motivation for the combination of Sekiguchi was already noted in claim 6.


                 Regarding claim 9, SUGIMURA / FUCHIKAMI disclosed claim 1, for the limitations “the invisible measurement light is projected as infrared pattern used for measurement of the object shape and distance by multiple projectors”, but is silent for, “The projection system according to claim 1, further comprising: a timing control unit configured to control the projection timings, wherein each of the projection devices receives a timing signal from the timing control unit and projects the measurement light at a prescribed timing that is in accordance with the timing signal”, but Sekiguchi in a similar field of endeavor teaches this limitation as cited in Sekiguchi [0078] The infrared projector 9 includes projecting portions 91, 92, and 93 for projecting infrared light with wavelengths IR1, IR2, and IR3, respectively. In the case of the intermediate mode or the night-vision mode, a projection controller 71 {that is, the controller of the drive power of a light source of the invisible = infrared = IR light} in the controller 7 controls the projecting portions 91, 92, and 93 so as to selectively project the infrared light with the respective wavelengths IR1, IR2, and IR3 in a time division manner.
                                
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUGIMURA as taught in Sekiguchi to provide “The projection system according to claim 1, further comprising: a timing control unit configured to control the projection timings, wherein each of the  for the purpose as Sekiguchi [0011] teaches for synchronizing timings of selectively projecting infrared light from each infrared projector of the respective imaging devices; and imaging an object in a state where the imaging devices each selectively project the infrared light.


                 Regarding claim 10, SUGIMURA / FUCHIKAMI disclosed claim 1, for the limitations “the invisible measurement light is projected as infrared pattern used for measurement of the object shape and distance by multiple projectors”, but is silent for, “The projection system according to claim 1, wherein each of the first projection device and the second projection device receives a timing signal from a timing control unit configured to control the projection timings and projects the measurement light at a prescribed timing that is in accordance with the timing signal”, but Sekiguchi in a similar field of endeavor teaches this limitation as cited in Sekiguchi [0078] The infrared projector 9 includes projecting portions 91, 92, and 93 for projecting infrared light with wavelengths IR1, IR2, and IR3, respectively. In the case of the intermediate mode or the night-vision mode, a projection controller 71 {that is, the controller of the drive power of a light source of the invisible = infrared = IR light} in the controller 7 controls the projecting portions 91, 92, and 93 so as to selectively project the infrared light with the respective wavelengths IR1, IR2, and IR3 in a time division manner.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUGIMURA as taught in Sekiguchi to provide “The projection system according to claim 1, wherein each of the first projection device and the second projection device receives a timing signal from a timing control unit configured to control the projection timings and projects the measurement light at a prescribed timing that is in accordance with the timing signal”, for the purpose as Sekiguchi [0011] teaches for synchronizing timings of selectively projecting infrared light from each infrared projector of the respective imaging devices; and imaging an object in a state where the imaging devices each selectively project the infrared light.


                 Regarding claim 13, SUGIMURA / FUCHIKAMI disclosed claim 1, for the limitations “the invisible measurement light is projected as infrared pattern used for measurement of the object shape and distance by multiple projectors”, but is silent for,
“The projection system according to claim 1, wherein a third projection device projects the measurement light at a different projection timing than each of the first projection device and the second projection device does, a projection range of the measurement light of the third projection device overlapping with a projection range of the measurement light of each of the first projection device and the second projection device” but Sekiguchi in a similar field of endeavor teaches “The projection system according to claim 1, wherein a third projection device projects the measurement light at met by [0078, 82] and Fig 1, 8.
                 Sekiguchi further teaches “a projection range of the measurement light of the third projection device overlapping with a projection range of the measurement light of each of the first projection device and the second projection device”, as disclosed the  projecting portions 91, 92, 93  are three projection devices projecting different wavelength infrared light (invisible light) IR1, IR2, IR3 at selective time division manner (each at a different projection time) and all three IR lights (invisible lights) as cited in [0011, 83] are projected at the same object, that is, IR1,  IR2, and IR3 each have a projection range (the scene of the object), thus all three are overlapping. 
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUGIMURA as taught in Sekiguchi to provide “The projection system according to claim 1, wherein a third projection device projects the measurement light at a different projection timing than each of the first projection device and the second projection device does, a projection range of the measurement light of the third projection device overlapping with a projection range of the measurement light of each of the first projection device and the second projection device”, for the purpose as Sekiguchi [0011] teaches for synchronizing timings of selectively projecting infrared light from each infrared projector of the respective imaging devices; and imaging an object in a state where the imaging devices each selectively project the infrared light.


4.	Claim 14 is rejected under 35 U.S.C. 103 as being un-patentable over SUGIMURA et al., hereinafter SUGIMURA (US 20180020207 A1) in view of FUCHIKAMI et al., hereinafter FUCHIKAMI (US 20150348313 A1) in view of Minami (US 20170099472 A1)

                 Regarding claim 14, SUGIMURA / FUCHIKAMI disclosed claim 1, for the limitations “the invisible measurement light is projected as infrared pattern used for measurement of the object shape and distance by multiple projectors”, but is silent for,
“wherein a third projection device projects the measurement light at the same projection timing as the second projection device does, a projection range of the measurement light of the third projection device overlapping with a projection range of the measurement light of the first projection device but not overlapping with a projection range of the measurement light of the second projection device”, However, Minami in a similar field of endeavor teaches as illustrated in Fig 4, [0044-45] as disclosed all projectors are projecting at the same projection timing as their overlapping projections are shown at the same time, and the projector 10a and 10b have overlapping projections with each other, while  the projector 10a and 10d don't have overlapping projections with each other.
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUGIMURA as taught in Minami to provide “wherein a third projection device projects the measurement light at the same projection timing as the second projection device does, a projection range of the measurement light of the third projection device overlapping with a projection range of for the purpose as Minami teaches as illustrated in Fig 4, and teaches in [0007] The present disclosure is aimed at solving such a problem of conventional projectors, and intended to provide a projector and a projector system which each have a reduced volume and the reduced number of their apparatuses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422